The appeal in this cause was filed on the 28th day of March, 1916. Under the rules briefs should be filed within 40 days from the date the appeal is perfected or appearance made for oral argument when the cause is set for final submission. When this cause was set, counsel, instead of appearing to argue the same as provided by the rules of the court, appeared and asked a continuance of the same for the purpose of enabling him to properly brief the issues. The cause was continued, but no briefs have yet been filed. *Page 133 
The Attorney General has filed a motion to dismiss the appeal on the ground that the same has not been duly prosecuted as provided by law and the rules of the court.
We feel that leniency to a fault has been shown the plaintiff in error and his counsel. There is no good reason why the cause should be delayed further. In fact, this court is of opinion that appeals from violations of law of this character should not be brought to this court unless they are based upon merit and are to be briefed and followed up as provided by both the rules of the court and the law of the land. The motion to dismiss is sustained, and the appeal is accordingly dismissed.
Mandate ordered forthwith.
DOYLE, P.J., and BRETT, J., concur.